Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,398,143. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the ‘143 patent are substantially similar to claims 1-11 of the present application.
Claims 12-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-25 of U.S. Patent No. 10,398,143. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-25 of the ‘143 patent are substantially similar to claims 12-26 of the present application.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1-2, 5-6, 8, 12-13, 16-17, 19-20 and 26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2010/0058661 to Jackson et al.
Referring to claims 1 and 12, Jackson et al. discloses a composition comprising melanoidins for improving plant properties - see for example paragraphs [0015] thru [0026], wherein said melanoidin is a product of the Maillard reaction – see for example paragraph [0016]. Specific to claim 12, Jackson et al. further discloses applying to plant or a portion thereof an effective amount of a composition comprising melanoidin – see for example paragraphs [0015] thru [0026].
Referring to claims 2 and 13, Jackson et al. further discloses melanoidin is prepared from any combination of one or more amino acid and/or protein and one or more reducing sugar or carbohydrates containing reducing sugars – see for example paragraph [0016].
Referring to claims 5 and 16, Jackson et al. further discloses the property is improved plant growth - see for example paragraphs [0006] and [0016] thru [0026].
Referring to claims 6 and 17, Jackson et al. further discloses the melanoidin is present at a concentration range of 10-5-5% w/v – see for example paragraph [0015].
Referring to claims 8 and 19-20, Jackson et al. further discloses the composition is adapted for application by spray, drench, irrigation, or fertigation – see paragraphs [0015] thru [0026] where the composition can be used to provide liquid to the plants and therefore is adapted for at least irrigation.
.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 3 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent No. 7,060,656 to Kato et al.
Referring to claims 3 and 14, Jackson et al. does not disclose the property is improved resistance to plant fungal pathogen. Kato et al. does disclose the property is improved resistance to plant fungal pathogen - see for example column 3 lines 15-60. Therefore it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. and add the property being resistance to plant fungal pathogens as disclosed by Kato et al., so as to yield the predictable result of improving the health of the plant.
Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent No. 4,952,229 to Muir.
Referring to claims 4 and 15, Jackson et al. does not disclose the property is improved drought tolerance. Muir does disclose the property is improved drought tolerance - see for .
Claims 7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as applied to claims 1 or 12 above.
Referring to claims 7 and 18, Jackson et al. does not disclose the melanoidin is present at a concentration range of 0.001-0.1% w/v. Applicant’s disclosure contemplates using the melanoidin at other concentration ranges as seen in page 15 of applicant's specification and as seen above with respect to claim 6, the Jackson et al. reference discloses melanoidin in the broad range disclosed in page 15 of applicant's specification. However, it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. and use the melanoidin at any desired concentration range including the claimed 0.001-0.1% w/v, so as to yield the predictable result of improving the health and growth of the plants.
Claims 9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent No. 6,174,712 to Yokoyama et al. 
Referring to claims 9 and 21, Jackson et al. does not disclose the plant belongs to the Solanceae family or the Cucurbitaceae family. Yokoyama et al. does disclose the plant belongs to the Cucurbitaceae family - see for example column 15 lines 1-15. Therefore it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. and add the plant belonging to the Cucurbitaceae family as disclosed by Yokoyama et al., so as to yield the predictable result of allowing the user to grow any plant as desired.
s 10-11 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent Application Publication No. 2010/0255124 to Green et al.
Referring to claims 10, 11 and 22-23, Jackson et al. does not disclose the fungal pathogen is a powdery mildew pathogen or a gray mold pathogen such as Oidium neolycopersici, Podosphaera xanthii and Botryti cinerea. Green et al. does disclose the fungal pathogen is a powdery mildew pathogen or a gray mold pathogen such as Botryti cinerea - see for example paragraph [0013]. Therefore it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. and have the fungal pathogen being Botryti cinerea as disclosed by Green et al., so as to yield the predictable result of improving the health and growth of the plant.
Claims 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as applied to claim 12 above.
Referring to claims 24 and 25, Jackson et al. does not disclose the melanoidin is applied more than once and the melanoidin is applied a least twice on different days. However, Jackson et al. does disclose the composition is a solid material that is capable of being used multiple times and therefore can be applied more than once to multiple plants and therefore can be used on different days as it is applied to different plants. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Jackson et al. and apply the melanoidin more than once on different days, so as to yield the predictable result of providing greater and longer use of the composition.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with plant growing compositions and/or methods in general:
	U.S. Pat. No. 9,988,575 to Vandevelde et al. – shows plant growth composition

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643